Citation Nr: 1013017	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  95-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability of the 
right elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1960 to 
July 1960, and from March 1961 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the Veteran requested and was scheduled 
for a Travel Board hearing before a Veterans Law Judge, but 
did not appear for the hearing.  Accordingly, the Board 
considers the appellant's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2009).

The issue was remanded by the Board in March 2009 for due 
process notification and a VA examination.  A review of the 
record indicates that the Board's remand instructions have 
been substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a disability of the right elbow.


CONCLUSION OF LAW

The Veteran does not have a disability of the right elbow 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2009 following the Board's remand for VCAA notification.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  The notification 
included the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOC) reporting the results of its reviews of 
the issue on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were 
obtained in February 2003, April 2003, and May 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
the Board finds that the February 2003, April 2003, and May 
2009VA opinions obtained in this case were sufficient, as 
they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  They consider all of 
the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he has a disability of his right 
elbow that is related to an in-service accident.

Law 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  

Analysis

The Veteran's STRs show that he was struck by a motor 
vehicle in 1961 and his right arm hit the windshield.  The 
Veteran's discharge examination in June 1969 showed no 
disability of the right elbow.  The Board notes that the 
Veteran has been service-connected since 1970 for a 
laceration on his right arm as a result of the in-service 
accident.  

Of record are numerous VA and private treatment records 
dated through February 2010.  They do not show the diagnosis 
of any right elbow disability, but records beginning in 2002 
show occasional complaints of pain.

The Veteran was afforded a VA examination in February 2003.  
His claims file was reviewed.  He reported his in-service 
injury.  He reported that his right elbow was stiff and hurt 
all of the time.  He also reported that it locked up and was 
tender, and there was some burning in the posterior right 
elbow.  Examination revealed slight swelling on the lateral 
portion of the elbow, and the area was tender to touch.  X-
rays showed no significant abnormality.  The examiner noted 
no degenerative joint disease on x-ray, but diagnosed the 
Veteran with osteoarthritis.  

The February 2003 examiner performed a follow-up examination 
in April 2003.  The Veteran had tenderness and pain over the 
posterior elbow and the lateral portion of the elbow.  The 
examiner opined that the pain in the Veteran's right elbow 
was secondary to the injuries suffered in the accident.  He 
opined that the laceration and separate scar had no impact 
upon that pain, but the injuries suffered would lead to 
osteoarthritis of the right elbow. 

The Veteran was afforded another VA examination in May 2009.  
His claims file was reviewed.  The Veteran reported the in-
service accident.  He reported that he had no complaints 
with the right elbow from the time of returning to his 
general duty until about 1992.  The Veteran said that he 
"had no trouble with the right elbow until I got old."  He 
reported that he had had no specific treatment for his right 
elbow at any time.  He complained of pain, but denied 
specific treatment for his right elbow at that time.  He 
reported weakness, and that it popped with supination and 
pronation.  X-rays showed no acute or significant focal bony 
abnormality.  The examiner diagnosed the Veteran with pain.  
He noted that there were no significant abnormalities noted 
on his exam or his imaging.

Here, there is evidence that the Veteran was injured in 
service.  As noted above, he was struck by a motor vehicle 
in 1961, which resulted in service-connection for a scar on 
his right arm.  However, although the Veteran initially 
filed for service connection for injuries from the accident 
in 1970, he did not file the current claim until 2002.  With 
regards to whether there is a current disability, the 
evidence is conflicting.  The February 2003 examiner 
diagnosed the Veteran with osteoarthritis, even though x-
rays showed no abnormality.  No objective evidence of 
arthritis was shown.  The May 2009 examiner did not 
diagnosis the Veteran with any disability; he noted that 
there were no significant abnormalities on his exam or his 
imaging.  The Veteran was only diagnosed with pain at that 
time.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Additionally, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 20002); see Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997).  

Based on a review of the evidence, the Board finds that the 
Veteran does not have a current disability of the right 
elbow.  The Board acknowledges that the February 2003 
examiner diagnosed osteoarthritis, which he opined was 
related to the Veteran's service.  However, considering that 
x-rays showing no abnormality at that time, the lack of any 
diagnosis of arthritis in the Veteran's voluminous VA 
treatment records, and the results of the May 2009 
examination showing no disability, the Board finds that the 
preponderance of the evidence is against the finding of a 
current disability.  

The Board's finding is further supported by the absence of 
any documented treatment for the Veteran's right elbow prior 
to 2002.  As noted above, the Veteran initially filed for 
service connection for injuries from the in-service accident 
in 1970.  Although he filed for the scar on his right arm, 
he claimed no disability to the right elbow at that time.  
Additionally, the Veteran reported to the May 2009 examiner 
that he had no trouble with the right elbow until he became 
old.   

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of any objective 
evidence of right elbow complaints, symptoms, or findings 
for more than 30 years between the period of active service 
and his claim for service connection is itself evidence 
which tends to show that he does not have a right elbow 
disability. 

The Board acknowledges the Veteran's belief that he has a 
disability of the right elbow related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to diagnosis of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(1) (2009).  Consequently, the Veteran's own assertions as 
to diagnosis and etiology of a disability have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the 
basis of the above analysis, and after consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have a 
disability of the right elbow that is traceable to disease 
or injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for a disability of the 
right elbow is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


